Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered May 15, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
The court properly declined to charge criminal possession of a controlled substance in the seventh degree as a lesser included offense, since there was no reasonable view of the evidence, viewed in a light most favorable to defendant, to support a finding that defendant’s possession was without intent to sell (see People v Tineo, 16 AD3d 165 [2005], lv denied 4 NY3d 857 [2005]; People v Henry, 272 AD2d 238 [2000], lv denied 95 NY2d 890 [2000]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ.